Citation Nr: 1217008	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-17 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ear condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel
INTRODUCTION

The Veteran had active military service from February 1979 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In August 2009, the Veteran testified at a hearing before the RO.  In December 2011, he testified at a hearing before the Board.  At the Board hearing, additional evidence was received in the form of VA treatment records.  The Veteran waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider such evidence in the adjudication of this appeal.

By the decision below, a previously denied claim of service connection for a right ear condition is reopened.  The underlying claim of service connection is the subject of a remand that follows the decision below.


FINDINGS OF FACT

1.  By an April 2002 rating decision, the RO denied a petition to reopen a previously denied claim of service connection for a right ear condition.  The Veteran did not appeal the decision.

2.  Evidence received since the RO's April 2002 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a right ear condition and it raises a reasonable possibility of substantiating the underlying claim.



CONCLUSIONS OF LAW

1.  The April 2002 RO decision, which denied the Veteran's petition to reopen a claim of service connection for a right ear condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a right ear condition has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board reopens a previously denied claim of service connection for a right ear condition.  This award represents a grant of the benefit sought on appeal, at least in the context of reopening a previously denied claim.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary for this aspect of the issue.

The Veteran originally submitted an application for benefits in May 1979, which included a claim of service connection for a right ear condition.  By a February 1980 rating decision, the RO denied the claim.  In June 1981, the Veteran submitted another claim of service connection for a right ear condition.  The RO confirmed and continued the denial in an October 1981 rating decision.  Thereafter, in May 1994, the Veteran filed an application to reopen the claim.  In February 1995, the RO denied the claim of service connection for a right ear condition because new and material evidence had not been submitted.  The Veteran petitioned to reopen the claim again in July 2001.  By an April 2002 rating decision, the RO again denied the claim of service connection for a right ear condition because new and material evidence had not been submitted.  Later that month, the RO sent the Veteran a letter notifying him of the denial along with his appellate rights.  The Veteran did not appeal the decision.  Thus, the RO's April 2002 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).

In June 2007, the Veteran filed another claim of service connection for a right ear condition.  The November 2007 rating decision denied the claim to reopen because new and material evidence had not been submitted.  The Veteran's appeal of this decision forms the basis of the present appeal.  At no time during the adjudication process has the RO reopened the claim and addressed the merits.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the April 2002 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The evidence of record at the time of the April 2002 decision included:  service treatment records; treatment records from the VA Medical Center (VAMC) in San Juan, Puerto Rico, dated from May 1979 to August 2001; a VA examination report, dated in November 1979; and applications for benefits and statements from the Veteran.

New evidence added to the record since the April 2002 decision includes:  treatment records from the San Juan VAMC, dated from May 2001 to January 2011; a private treatment record, dated in October 2008; and statements and hearing testimony from the Veteran.

In the February 1980 decision that denied a claim of service connection for a right ear condition on the merits, the RO considered the evidence and noted that the Veteran's service treatment records were negative for a reference to the right ear.  The RO also considered a treatment record from the San Juan VAMC that shows that the Veteran was seen at the facility on May 21, 1979-just five days after the date of his separation from active service.  It was noted that he had a history of a right ear perforation dating to May 14, 1979, when he was stationed at Fort McClellan, Alabama.  Symptoms included an ear ache and bloody discharge.  A VA examination was conducted in connection with the claim in November 1979.  The examiner noted a history of in-service and post-service treatment for an acute right ear infection.  A physical examination revealed that the ear drum had healed up.  The examiner's diagnosis was healed perforation (traumatic) of the right ear drum.  Additionally, an audiometric hearing test was administered.  The Veteran had hearing within normal limits bilaterally.  Based on this evidence, the RO denied the claim essentially because the right ear perforation had healed.

Additional VA treatment records were added to the record prior to the October 1981 rating decision.  The records showed multiple instances of treatment for right ear problems in 1979.  Notably, a July 1979 VA audiogram showed mild conductive hearing loss in the right ear.  However, a December 1979 VA audiogram showed that hearing was within normal limits, bilaterally.  The RO determined that this evidence did not provide a basis for service connection for a right ear condition and continued the denial.  When the RO denied the claim again in April 2002, VA treatment records from July 2001 showed that the Veteran was seen for a complaint of a right ear ache and that he recently received hearing aids.

A review of the new evidence added to the record since the April 2002 decision reveals that the Veteran was diagnosed with sensorineural hearing loss in the right ear at least by June 2001.  He has been seen at the San Juan VAMC on multiple occasions since that time for hearing aid fittings.  In September 2002, the Veteran complained of right ear pain.  Additionally, in November 2008, he was seen for a bloody discharge from his right ear and was diagnosed with otitis media.  Moreover, at the Board in December 2011, the Veteran testified that he has experienced problems with his right ear ever since military service.

The Board finds that this evidence is new because it was not previously before VA decision makers.  The evidence is also material because the evidence shows that the Veteran currently has right ear problems, including hearing loss.  When the claim was previously denied by the RO on the merits, the determination was that the evidence showed that there was no residual right ear condition for which to grant service connection.  Thus, the evidence relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  This finding is consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran with the scheduling of a VA examination under 38 C.F.R. § 3.159(c)(4).  Accordingly, the claim of entitlement to service connection for a right ear condition is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.


ORDER

The Veteran's claim of service connection for a right ear condition is reopened; to this limited extent, the appeal is granted.


REMAND

A remand is warranted for the claim of service connection for a right ear condition.  Given that the Board has found that the claim should be reopened, the AOJ must adjudicate the claim on the merits in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has yet to be afforded a VA examination for the claim, at least not since the November 1979 examination that was conducted in connection with the original claim.

In this case, the Veteran's service treatment records do not reference right ear problems.  Even so, he was seen just five days after separation from service at the San Juan VAMC for a history of a right ear perforation dating to his time in service at Fort McClellan.  Thus, an in-service injury, disease, or event is established by the evidence.  The more recent VA medical records reflect treatment for right ear problems and a diagnosis of sensorineural hearing loss.  Thus, there is evidence of a current disability or persistent or recurrent symptoms of a disability pertaining to the right ear.  As there is at least an indication of a link between the Veteran's current right ear problems and his military service, the Board finds that a VA examination is warranted on remand.  See McLendon, 20 Vet. App. at 81.  In addition to identifying any current right ear condition, a medical opinion should be provided as to whether the Veteran has a right ear condition that had its clinical onset during, or is otherwise related to, his active military service.

The Board notes that service connection may generally be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  However, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

The evidence shows that the Veteran has a current diagnosis of sensorineural hearing loss in the right ear.  In July 1979, within one year of separation from service, a VA audiogram showed that the Veteran had hearing loss in the right ear.  Notably, it was characterized as conductive hearing loss.  Additionally, his hearing was within normal limits in December 1979.  Given this evidence, the prospective examiner's medical opinion should include an opinion as to whether the Veteran's right ear sensorineural hearing loss manifested during the one-year period following his separation from military service.

In a May 2007 VA treatment record, it was noted that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  VA has a duty to obtain relevant records in the custody of a Federal department or agency, including SSA records.  See 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Although it is unclear whether SSA records contain relevant information concerning the right ear, the Court has indicated that obtaining SSA records has relevance in that the evidence may provide a more accurate medical history.  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Therefore, on remand, records should be requested from SSA.

It appears that the Veteran continues to receive regular treatment at the San Juan VAMC.  Updated treatment records should be obtained in light of the remand.

Finally, under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b).  In light of the Board reopening the Veteran's claim, he should be sent an updated VCAA letter notifying him of the information and evidence necessary to substantiate a claim of service connection for a right ear condition.  38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of service connection for a right ear condition.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's more recent treatment records (since January 2011) from the San Juan VAMC and associate the records with the claims folder.

3.  Request from SSA the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

4.  Notify the Veteran of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).

5.  Thereafter, schedule the Veteran for both a VA audiological examination and a VA ear examination by appropriate medical professionals to determine the nature and etiology of any right ear condition.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiners.  All necessary tests and studies should be conducted.

It should be specifically indicated whether the Veteran currently has right ear hearing loss to an extent recognized as a disability for VA purposes; i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

The examiners should identify all right ear conditions.  With respect to any diagnosed right ear condition, including any hearing loss, the examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right ear condition had its clinical onset during active service or is related to any in-service disease, event, or injury, to include a history of right ear perforation at Fort McClellan in May 1979.

Additionally, if right ear sensorineural hearing loss is identified, the examiner(s) should comment on whether sensorineural hearing loss manifested within one year of the Veteran's separation from military service.  Consideration should be given to the July 1979 and December 1979 VA audiograms.

The examiners must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

7.  Finally, after undertaking any other development deemed appropriate, adjudicate the claim of service connection for a right ear condition on the merits.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


